ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Advanced Medical Partners, Inc.             )      ASBCA No. 60830
                                            )
Under Contract No. 000000-00-0-0000         )

APPEARANCE FOR THE APPELLANT:                      Kimberly Gdula, Esq.
                                                    Jackson Walker LLP
                                                    Austin, TX

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Deputy Chief Trial Attorney
                                                   Christopher S. Cole, Esq.
                                                    Senior Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 25 October 2016




                                                 dministrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60830, Appeal of Advanced Medical
Partners, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals
                                                                                            f
                                                                                            f